DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-14 and 21-25 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (Tsui) (US 2011//0304026 A1 now US 8,232,626 B2) in view of CLATANOFF et al. (CLATANOFF) (US 2001/0045611 A1) in view of Rodgers et al. (Rodgers) (US 2016/0027666 A1).
In regards to claim 1, Tsui (Figs. 3, 8-18 and associated text and items) discloses a semiconductor substrate (items 20 plus 30) comprising a first side (item 11), wherein the first side (item 11) of the (semiconductor) substrate (items 20 plus 30) is opposite from and furthest from a second side (item 12) directly coupled to a pad (item 88); a via (items 60a plus 60b which is mistakenly labeled 66b) extending from the first side of the semiconductor substrate (items 20 plus 30) to the pad (item 88); a polymer layer (item 100) coupled along an entire sidewall of the via (items 20 plus 30), the polymer layer (item 100) in direct contact with the pad (item 88); and a metal layer (items 110 plus 120 plus 82) directly coupled over the polymer layer (item 100), such that the metal layer (items 110 plus 120 plus 82) contacts an entire sidewall of the polymer layer (item 100) within the via (items 60a plus 60b which is mistakenly labeled 66b) and the metal layer (items 110 plus 120 plus 82) directly couples with the pad (item 88), wherein the metal layer (items 110 plus 120 plus 82) comprises a recess formed therein; wherein the sidewall of the via (item 60a plus 60b which is mistakenly labeld 66b) is angled from a line parallel with a plane by the first side of the semiconductor substrate (items 20 plus 30), but does not specifically disclose wherein the sidewall of the via is continuously sloped from the first side of the semiconductor substrate to the second side of the semiconductor substrate.
In regards to claim 1, CLATANOFF (Figs 1-3 and associated text) discloses wherein the sidewall of the via (item 24) is continuously sloped from the first side (items 14 or 16) of the semiconductor substrate (item 12) to the second side (items 14 or 16) of the semiconductor substrate (item 12).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify via of Tsui with the teachings of CLATANOFF, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Tsui as modified by CLATANOFF does not specifically disclose wherein the sidewall of the via is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate.
In regards to claim 1, Rodgers (paragraphs 16, 54, 57, 64, 69, Figs. 3A-3C, 8A-10B and associated text) discloses wherein the sidewall of the via (items 74, 84, 94) is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate (items 70, 80, 90, paragraphs 16, 54, 57, 64, 69).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify via angle of Tsui as modified by CLATANOFF with the teachings of Rodgers to include a via angled less than 85 degrees from a line parallel with a plane by the first side of the semiconductor substrate, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	However, the applicant has not established the critical nature of the width of via being angled less than 85 degrees from a line parallel with a plane formed by the first side of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 4, Tsui (Figs. 3, 8-18 and associated text and items) discloses wherein the metal layer (items 110 plus 120 plus 82) is a seed layer.  
	In regards to claim 5, Tsui (Figs. 3, 8-18 and associated text and items) discloses wherein a second metal layer (items 110, 120 or 82) is electroplated on the seed layer (items 110 plus 120 plus 82).
	In regards to claim 6, Tsui as modified by CLATANOFF and Rodgers does not specifically disclose wherein a width of the via is greater than 200 microns.
	However, the applicant has not established the critical nature of the width of the via being greater than 200 microns (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 24, Tsui (Figs. 3, 8-18 and associated text and items) discloses wherein the entirety of the first side (item 11) of the semiconductor substrate (items 20 plus 30) lies within the same plane.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (Tsui) (US 2011//0304026 A1 now US 8,232,626 B2) in view of CLATANOFF et al. (CLATANOFF) (US 2001/0045611 A1) in view of Rodgers et al. (Rodgers) (US 2016/0027666 A1) as applied to claims 1 and 4-6 above and further in view of in view of Farnworth et al. (Farnworth) (US 2006/0027911 A1 now US 7,105,921 B1)
	In regards to claim 7, Tsui as modified by CLATANOFF and Rodgers does not specifically disclose wherein the polymer layer comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB).
In regards to claim 7, Farnworth (paragraphs 22, 23 and 25-28, Figs. 3, 5, 6 and associated text and items) discloses a polymer layer (items 32, 42) comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB)(paragraphs 22, 23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer layer of Tsui as modified by CLATANOFF and Rodgers with the polymer layer (polyimide) of Farnworth for the purpose of electroinsulative (dielectric) properties (paragraph 22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Claim 8-13, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (Tsui) (US 2011//0304026 A1 now US 8,232,626 B2) in view of CLATANOFF et al. (CLATANOFF) (US 2001/0045611 A1) in view of Rodgers et al. (Rodgers) (US 2016/0027666 A1) as applied to the claims 1 and 4-6 above, and further in view of Gu et al. (Gu) (US 2014/0306349 A1).
	In regards to claim 8, Tsui as modified by CLATANOFF and Rodgers does not specifically disclose further comprising an oxide layer coupled between the polymer layer and the sidewall of the via.
	Gu) (Figs. 2, 4C, 5 and associated text) discloses an oxide layer (items 214, 404, 524) coupled between the polymer layer (items 215, 410, 525, paragraphs 48, 63 and 74) and the sidewall of the via (items via, 216, 408, 526, 527).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsui as modified by CLATANOFF and Rodgers with the teachings of Gu for the purpose preventing electrical signal from traversing through the substrate (paragraph 47).
In regards to claim 9, Tsui (Figs. 3, 8-18 and associated text and items) discloses a semiconductor substrate (items 20 plus 30) comprising a first side (item 11), wherein the first side (item 11) of the (semiconductor) substrate (items 20 plus 30) is opposite from and furthest from a second side (item 12) directly coupled to a pad (item 88); a via (items 60a plus 60b which is mistakenly labeled 66b) extending from the first side of the semiconductor substrate (items 20 plus 30) to the pad (item 88); a polymer layer (item 100) coupled along an entire sidewall of the via (items 20 plus 30), the polymer layer (item 100) in direct contact with the pad (item 88); and a metal layer (items 110 plus 120 plus 82) directly coupled over the polymer layer (item 100), such that the metal layer (items 110 plus 120 plus 82) contacts an entire sidewall of the polymer layer (item 100) within the via (items 60a plus 60b which is mistakenly labeled 66b) and the metal layer (items 110 plus 120 plus 82) directly couples with the pad (item 88), wherein the metal layer (items 110 plus 120 plus 82) comprises a recess formed therein; wherein the sidewall of the via (item 60a plus 60b which is mistakenly labeld 66b) is angled from a line parallel with a plane by the first side of the semiconductor substrate (items 20 plus 30), wherein an entirety of the first side (item 11) of the (semiconductor) substrate (items 20 plus 30) lies in the same plane, but does not specifically disclose wherein the sidewall of the via is continuously sloped from the first side of the semiconductor substrate to the pad.
In regards to claim 9, CLATANOFF (Figs 1-3 and associated text) discloses wherein the sidewall of the via (item 24) is continuously sloped from the first side (items 14 or 16) of the semiconductor substrate (item 12) to the pad (item 20).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify via of Tsui with the teachings of CLATANOFF, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Tsui as modified by CLATANOFF does not specifically disclose wherein the sidewall of the via is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate.
In regards to claim 9, Rodgers (paragraphs 16, 54, 57, 64, 69, Figs. 3A-3C, 8A-10B and associated text) discloses wherein the sidewall of the via (items 74, 84, 94) is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate (items 70, 80, 90, paragraphs 16, 54, 57, 64, 69).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify via angle of Tsui as modified by CLATANOFF with the teachings of Rodgers to include a via angled less than 85 degrees from a line parallel with a plane by the first side of the semiconductor substrate, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	However, the applicant has not established the critical nature of the width of via being angled less than 85 degrees from a line parallel with a plane formed by the first side of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 9, Tsui as modified by CLATANOFF and Rodgers does not specifically disclose an oxide layer coupled between the polymer layer and the sidewall of the via.
	Gu (Figs. 2, 4C, 5 and associated text) discloses an oxide layer (items 214, 404, 524) coupled between the polymer layer (items 215, 410, 525, paragraphs 48, 63 and 74) and the sidewall of the via (items via, 216, 408, 526, 527).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsui as modified by CLATANOFF and Rodgers with the teachings of Gu for the purpose preventing electrical signal from traversing through the substrate (paragraph 47).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claim 10, Tsui (Figs. 3 and 8-18 and associated text and items) discloses wherein an entirety of the metal layer (items 110 plus 120 plus 82) contacts the (polymer) layer (item 100).
	In regards to claim 11, Tsui (Figs. 3, 8-18 and associated text and items) discloses wherein the metal layer (items 110 plus 120 plus 82) is a seed layer.  
	In regards to claim 12, Tsui (Figs. 3, 8-18 and associated text and items) discloses wherein a second metal layer (items 110, 120 or 82) is electroplated on the seed layer (items 110 plus 120 plus 82).
	In regards to claim 13, Tsui as modified by CLATANOFF and Rodgers does not specifically disclose wherein a width of the via is greater than 200 microns.
	However, the applicant has not established the critical nature of the width of the via being greater than 200 microns (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
In regards to claim 21, Tsui (Figs. 3, 8-18 and associated text and items) discloses a semiconductor substrate (items 20 plus 30) comprising a first side (item 11), wherein the first side (item 11) of the (semiconductor) substrate (items 20 plus 30) is opposite from and furthest from a second side (item 12) directly coupled to a pad (item 88); a via (items 60a plus 60b which is mistakenly labeled 66b) extending from the first side of the semiconductor substrate (items 20 plus 30) to the pad (item 88); a polymer layer (item 100) coupled along an entire sidewall of the via (items 20 plus 30), the polymer layer (item 100) in direct contact with the pad (item 88); and a metal layer (items 110 plus 120 plus 82) directly coupled over the polymer layer (item 100), such that the metal layer (items 110 plus 120 plus 82) contacts an entire sidewall of the polymer layer (item 100) within the via (items 60a plus 60b which is mistakenly labeled 66b) and the metal layer (items 110 plus 120 plus 82) directly couples with the pad (item 88), wherein the metal layer (items 110 plus 120 plus 82) comprises a recess formed therein; wherein the sidewall of the via (item 60a plus 60b which is mistakenly labeld 66b) is angled from a line parallel with a plane by the first side of the semiconductor substrate (items 20 plus 30), but does not specifically disclose wherein the sidewall of the via is continuously sloped from the first side of the semiconductor substrate to the second side of the semiconductor substrate.
In regards to claim 21, CLATANOFF (Figs 1-3 and associated text) discloses wherein the sidewall of the via (item 24) is continuously sloped from the first side (items 14 or 16) of the semiconductor substrate (item 12) to the second side (items 14 or 16) of the semiconductor substrate (item 12).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify via of Tsui with the teachings of CLATANOFF, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Tsui as modified by CLATANOFF does not specifically disclose wherein the sidewall of the via is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate.
In regards to claim 21, Rodgers (paragraphs 16, 54, 57, 64, 69, Figs. 3A-3C, 8A-10B and associated text) discloses wherein the sidewall of the via (items 74, 84, 94) is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate (items 70, 80, 90, paragraphs 16, 54, 57, 64, 69).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify via angle of Tsui as modified by CLATANOFF with the teachings of Rodgers to include a via angled less than 85 degrees from a line parallel with a plane by the first side of the semiconductor substrate, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	However, the applicant has not established the critical nature of the width of via being angled less than 85 degrees from a line parallel with a plane formed by the first side of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 21, Tsui as modified by CLATANOFF and Rodgers does not specifically disclose further comprising an oxide layer coupled between the polymer layer and the sidewall of the via.
	Gu (Figs. 2, 4C, 5 and associated text) discloses an oxide layer (items 214, 404, 524) coupled between the polymer layer (items 215, 410, 525, paragraphs 48, 63 and 74) and the sidewall of the via (items via, 216, 408, 526, 527).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsui as modified by CLATANOFF and Rodgers with the teachings of Gu for the purpose preventing electrical signal from traversing through the substrate (paragraph 47).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claims 22 and 23, Gu (Figs. 2, 4C, 5 and associated text) discloses wherein the oxide layer (items 214, 404, 524) is etched.
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regards to claim 25, Tsui (Figs. 3, 8-18 and associated text and items) discloses wherein the entirety of the first side (item 11) of the semiconductor substrate (items 20 plus 30) lies within the same plane.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (Tsui) (US 2011//0304026 A1 now US 8,232,626 B2) in view of CLATANOFF et al. (CLATANOFF) (US 2001/0045611 A1) in view of Rodgers et al. (Rodgers) (US 2016/0027666 A1) in view of Gu et al. (Gu) (US 2014/0306349 A1) as applied to claims 8-13 and 21-25 above and further in view of in view of Farnworth et al. (Farnworth) (US 2006/0027911 A1 now US 7,105,921 B1)
	In regards to claim 14, Tsui as modified by CLATANOFF and Rodgers and Gu does not specifically disclose wherein the polymer layer comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB).
In regards to claim 14, Farnworth (paragraphs 22, 23 and 25-28, Figs. 3, 5, 6 and associated text and items) discloses a polymer layer (items 32, 42) comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB)(paragraphs 22, 23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer layer of Tsui as modified by CLATANOFF and Rodgers with the polymer layer (polyimide) of Farnworth for the purpose of electroinsulative (dielectric) properties (paragraph 22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 8, 2022